EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Axel Nix (reg. no 59,184) on August 22, 2022.
The application has been amended as follows:

In the Claims:
Amended claim 1 according to the following:
In lines 3-4, changed “the outer layer defining a first aperture and a second aperture” to --the inner layer defining a first aperture”--.
In line 8, changed “the second aperture” to --an aperture--.  
In line 9, changed “the cover extends across the first aperture” to --the cover extends across the first aperture and is larger than the first aperture--.
Canceled claim 3.

Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including an apparatus comprising: an air-tight object having an outer layer, an inner layer, and a cover, an opacity of the outer layer being greater than an opacity of the inner layer, the inner layer defining a first aperture, the inner layer and the cover defining a first interior region, the inner layer defining a second interior region; and a light module encapsulated within the first interior region, the light module configured to send light through the inner layer, through the second interior region of the air-tight object, and through an aperture of the outer layer, wherein the cover extends across the first aperture and is larger than the first aperture, and the outer layer enqaqes an outer face of the cover to capture the cover aqainst the inner layer, such that the cover is disposed between the light module and the outer layer so as to protect the liqht module in the event of an impact on the outer layer at the first aperture.  The best prior art of record, Hsu, discloses the claimed invention but fails to teach or suggest that the cover extend across the first aperture and be larger than the first aperture such that the outer layer engages and outer face of the cover to capture the cover against the inner layer.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2 and 5-6 are allowable in that they are dependent on, and further limit claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875